Citation Nr: 1514977	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar spine disability (residuals of post-operative herniated disc of the lumbar spine).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.  This matter is before the Board of Veterans' Appeals on appeal from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a Travel Board hearing was held before an acting Veterans Law Judge who is no longer at the Board.  A February 2015 letter advised the Veteran of his right to another hearing before a Veterans Law Judge who would participate in the decision on appeal.  See Arneson v. Shinseki, 24 Vet. App. 369 (2011).  He responded that he was requesting another Travel Board hearing.

The Board notes that this appeal was most recently before the Board in August 2011, at which time the Board denied the Veteran's claim for an increased rating for his service-connected lumbar spine disability.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court), and in November 2012, the matter was vacated and remanded to the Board in a Memorandum Decision.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

As noted in the Introduction, the Veteran has requested a Travel Board hearing before a Veterans law Judge who will decide his case.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a hearing, and because Travel Board hearings are scheduled by the AOJ, a remand is required.  See  38 U.S.C.A. § 7107(b) and  38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a Travel Board hearing at the RO.  He and his representative should be notified of the hearing date, location, and time.  The case should then be processed in accordance with established practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




